I wish to join with the leaders of other delegations in paying a 
tribute to the outgoing President, Mr. Kittani, who distinguished 
himself throughout last year in his efforts on behalf of the 
Assembly. I am also honoured to be accorded the privilege on behalf 
of my country to congratulate Mr. Hollai on his election to the 
presidency of the thirty-seventh session of the General Assembly. I 
offer him my delegation's fullest support in the tasks which lie 
ahead of him.
Never in the history of its existence has the Assembly convened 
against such a background of pervading universal gloom. Unemployment 
figures I the industrialized countries are assuming proportions 
traditionally associated with developing countries: 10.1 per cent in 
the United States and a similar figure in the European Economic 
Community. Every month that passes witnesses thousands more people 
being cast on to the heap of the unemployed with no prospect of jobs, 
no means of maintaining their standard of living and little means of 
ensuring the well-being of their families. Many marvel every day that 
there have not been widespread violent reactions in the streets; 
others expect those reactions to erupt at any time if this 
all-consuming recession continues unabated.
And while unemployment in industrialized countries reaches the level 
normally linked with developing countries, the ranks of the 
unemployed in poor States are swelling to record volumes. Only an 
immunity to suffering born of generations of deprivation keeps some 
developing States from explosion.
A blanket of misery has been cast upon the world: it has spared no 
country and it has brought many to the brink of disaster. This misery 
can only be measured in human terms-for it knows nor colour, nor 
religion, nor nationality. It grips many millions in developed 
countries who must struggle to survive on State support and many more 
millions in poor countries who must suffer with no support at all.
In the 1930s, when mankind experienced a global economic recession 
such as the one we now face, the economists called it "the Great 
Depression". It was the forerunner of a terrible war which brought 
even greater human suffering than had obtained before it. As 
conditions currently exist in the world, it would not be too 
far-fetched for some to contemplate wars, however limited, as a 
solution to the current economic crisis. Indeed some are already 
advocating the Keynesian theory that military spending will create 
jobs, increase public demand and stimulate economic growth.
In these troubled times, the global community should be able to spam 
the irrationality of the warmongers and turn instead to the United 
Nations for a sane and sensible direction. The words spoken in the 
Assembly by the world's leading personalities should invoke in 
mankind a spirit of hope and a sense of optimism for the future. But 
we are yet to hear those words. We are yet to hear an attempt at 
dialogue between the two super-Powers; we are yet to hear an attempt 
at peace between warring neighbours in the Middle East; we are yet to 
hear nations climb down from their nationalistic pedestals to the 
table of peaceful discussion for the benefit of all mankind. What we 
have heard is a discourse of the deaf; a mouthing of prearranged 
statements with no interest in response or reply. Statements have not 
been made for the benefit of other nations, let alone the world; they 
have been made for political mileage in national capitals.
In that context the report of the Secretary- General on the work of 
the Organization is both important and timely, for its summons us to 
recall the principles of the Charter and to review the Mechanisms of 
the Organization in order to make this body strong, not sterile; 
decisive, not dilatory; functional, not ornamental. It warns us that 
in a world fraught with tension and peril the United Nations is 
indispensable. The Secretary-General's report has identified a number 
of important ways in which the effectiveness of the United Nations 
could be improved and enhanced, particularly in regard to collective 
international security. Therecommendations, especially the call for a 
meeting of the Security Council at the highest possible level to 
discuss the problems of the United Nations, should be given the 
support of all Member States. In my view, part of the agenda of that 
meeting should be consideration of how much more effective the United 
Nations might be if we ended the veto system provided for the 
permanent membership of the Security Council. The concept of a veto 
was developed at the end of the Second World War when a few nations 
held dominion over many. But surely the results of a war, in whose 
creation the majority of the world's people played no part, should 
not continue to advise the procedures of the Security Council on an 
everlasting basis.
In his report the Secretary-General has himself said that 
"allegations of partisanship" have been used by some Member States to 
justify side-tracking the Security Council. He has called on us to 
"take such matters with the utmost seriousness and ask ourselves what 
justifications, if any, there are for them and what can be done to 
restore the Council to the position of influence it was given in the 
Charter".
There is no doubt that there exists among Member States a genuine 
fear that in certain circumstances members of the Security Council 
could act in a partisan manner. In fact recent history has shown that 
the veto has been used to safeguard narrow national interests in 
defiance of world opinion and the decisions of the Assembly. The use 
of the veto in such a manner does not inspire confidence in the 
Security Council.
In this context my delegation contends that the most effective action 
that can be taken to restore the Council to the position of influence 
which the Charter intended for it is to end the veto system and to 
democratize the process of decision-making.
Even as I state my delegation's position I am sadly aware that it has 
little chance of becoming a reality, for those that hold power seldom 
relinquish it willingly. None the less that is precisely why I state 
it, for the attention of the Organization and other international 
organizations must be focused on their collective impotence to 
meaningfully address the problems of the world while the will of s 
few dominates the aspirations of the many.
As we consider the issues about which the many in the Organization 
have been concerned, we are struck by the dismal record of failure 
which confronts us. Let us first examine efforts in the Assembly to 
bring about change in the global economic arrangements. Although 1981 
was the date set for the completion of global negotiations on trade, 
energy, raw materials, development finance and monetary issues, the 
few have ensured that this body has failed to produce agreement even 
on the procedures for such negotiations. Discussion on the global 
negotiations has been shunted from the thirty-sixth to the 
thirty-seventh session of the Assembly. While this delaying game has 
been played in the United Nations the prospects for growth and 
development in poor countries have been diminished by similar actions 
in other international organizations. At the recent joint meeting of 
the International Monetary Fund and the World Bank group in Toronto 
the few ensured that an urgent call by the Group of 24 for an 
increase in the Fund's quotas of not less than 100 per cent would be 
ignored. Equally, efforts to persuade donors to the International 
Development Association to improve their contributions in view of the 
Association's vital importance to poor countries met with only 
partial success.
Developing countries have not only been denied the opportunity to 
discuss a framework for an international economic system based on the 
fundamentals of social justice and equality; they have also 
experienced a reduction in the quantum of badly needed assistance.
Official development assistance from the Western industrialized 
nations decreased by 4 per cent in real terms in 1981. Official 
development assistance from the Eastern European countries, including 
the Soviet Union, is of course selective, and these countries have 
yet to show any interest in the international dialogue on aid, though 
they are active participants, to their own benefit, in the process of 
trade.
Only a few nations provided more than 0.7 per cent of their gross 
domestic product, which this body established as a desirable minimum, 
in the form of assistance. Those countries have the gratitude of the 
developing world; they deserve the respect of the international 
community as a whole. They are Denmark, France, the Netherlands, 
Norway and Sweden, from Europe, and Kuwait, Saudi Arabia and the 
United Arab Emirates, three major donor countries that are members of 
the Organization of Petroleum Exporting Countries, which gave 3.02 
per cent of their gross national product in 1980.
It is true that by providing aid in the volume that they have those 
donors have greatly assisted poor third-world States which are the 
worst victims of the current recession. But those donors have also 
rendered a service to the global community, especially the rich, for 
the third world countries are now the biggest market for the goods of 
the industrialized nations. For instance, one in every 18 jobs in the 
United States is in manufacturing for the third world. In such 
circumstances it is in the interests of all, including the 
industrialized nations, for third world States to survive. For if we 
are unable to purchase goods produced by the developed States they 
will lose many more millions of jobs, and that may be the trigger for 
those violent reactions which have not yet erupted in the streets.
I have already mentioned our failure to advance the global 
negotiations and the reduction of aid to developing countries as 
setbacks to a prosperous global economy. Let me now add 
protectionism. The protectionism practiced by some developed States 
is the short-term answer to the problems of adjustment raised by the 
current recession. It is believed in some capitals that by shutting 
out the goods of developing countries local production will be 
stimulated to the benefit of the national economy.
The evidence against that argument is now well known. Indeed recent 
studies have shown that between
and 1977 protectionist measures imposed by the United States on goods 
imported from Latin America and the Caribbean resulted in a loss to 
consumers of $1,250 million for carbon steel, $1,200 million for 
footwear, $660 million for sugar, $400 million to $800 million for 
meat, and $500 million for television sets-a total of $4 billion for 
these five items. The cost to the consumer for every job protected 
was more than $50,000 per year. I submit that the national economy 
did not benefit in the long run.
In this time of disarray in the world economy it is crucially 
important to establish an international trading system in which the 
developing countries are accorded a fair and equitable place. 
Therefore we call on Governments represented in the Assembly to 
approach the GATT Ministerial Meeting in November with the will to 
return to a set of agreed principles and rules applying to all 
international trade and providing a recognizable and ordered 
framework within which it can grow. Therein, we believe, lies the 
basis for promoting a sound world economy.
Failure to achieve change in global economic arrangements is not the 
only example of the -Assembly's resolve to right wrongs being 
thwarted. South Africa is yet another burning example.
South Africa continues to be a running sore upon the face of this 
earth. The inhuman system of apartheid has gone beyond excess in its 
brutality against the black majority. The iniquities of its regime 
continue to mock the authority of this body. And what is 
reprehensible about the success of the South African regime is that 
Pretoria has received tacit support from many large transnational and 
some of the very Governments which sit in this Hall.
Many will plead that, although they have a connection with South 
Africa, they decry and bemoan the system is simply an excuse, for 
they are as aware as we are, though perhaps not as painfully, that 
any support given to Pretoria serves only to strengthen the regime 
and intensify its atrocities.
Those atrocities are now legion: the permanent imprisonment of South 
African blacks for the crime of believing that they have a right to 
be free; the sentencing to death of young men because they fought to 
wrest their country from minority control; the dumping of hundreds of 
thousands of black South Africans in hastily created Bantustans in 
order to deprive them of citizenship in the land of their birth.
We do not appear to have much chance of addressing the problem of 
South Africa in the comprehensive manner which it demands if we are 
unable to compel Member States to comply with our resolutions. We do 
not appear to have much chance of isolating the virus of South 
Africa, when a Committee established by the General Assembly in to 
draft an international convention against in sports is unable to 
present an agreed convention six years later.
But we must continue to try, for what is happening in South Africa is 
a mark against all mankind, an assault on our decency, violence to 
our world as human beings. It requires every Government represented 
in the Assembly to support efforts to uphold creative ways in which 
the wrongs in South Africa can be put right. Not least amongst our 
efforts must be the full implementation of Security Council 
resolution 435 (1978), which establishes the framework for the 
independence of Namibia. The freedom of the people of Namibia must no 
longer be blocked by the perpetrators in Pretoria of the wicked 
system of apartheid must it be delayed by any attempt to link it with 
the withdrawal of Cuban troops from Angola. The independence of the 
Namibian people is just, justified and justifiable; it should not be 
used to serve the national interests of other countries. I wish I 
could point to the Middle East as an area where the United Nations 
has been effective, for if this were true thousands of lives would 
have been spared, cities would have been saved from ruin, and 
millions of dollars would have been channelled into improving rather 
than destroying societies. Unfortunately, the principles of the 
Charter have been flagrantly disregarded and resolutions of the 
Security Council have been wilfully ignored. Consequently, the people 
of the Middle East, who have suffered so agonizingly long, have found 
no respite from the pain of war.
The recent massacre in the Palestinian refugee camps in Beirut was a 
cold-blooded and brutal act of barbarism. It goes beyond merely 
epitomizing the tragedy of the Middle East; it adds a new dimension 
to the horrors of the confrontation. Lebanon has become the bleeding 
heart of the world. Its anguish is shared in every man's conscience. 
This country deserves the urgent support of the international 
community to bind its wounds, restore its national pride and 
reconstruct its economy. The Israeli forces could now be helpful to 
that process if they were to withdraw immediately from Lebanese 
territory.
The tragedy of Lebanon points once again to the manner in which some 
nations are willing to bypass the United Nations and to disregard its 
peacekeeping roles. The fact that a search for a solution to the 
Middle East problems is going on and that a peace-keeping force is in 
Lebanon without the involvement of the Security Council considerably 
dilutes the worth of the Organization. It makes small countries like 
mine wonder about the purpose of coming here at a cost we cannot 
afford, when the United Nations is dismissed by those who are its 
greatest power- brokers.
Central to the issue which has wrought such catastrophe in the Middle 
East is the Fight of the Palestinian people to self-determination and 
their further right to a land of their own in the West Bank and Gaza. 
These legitimate rights of the Palestinian people must be satisfied, 
and my Government will steadfastly support every initiative to secure 
those rights for the Palestinian people, while recognizing that 
Israel also has a right to exist securely within agreed and 
recognized boundaries. In any event, as my country has opposed 
acquisition of territory by force in our own Latin America and 
recently in the South Atlantic, so we oppose similar acts of 
aggression in the Middle East. The conflict between Iraq and the 
Islamic Republic of Iran is another instance of the United Nations 
being ignored. This two-year military engagement has also cost many 
thousands of lives. It has been particularly savage, with 
prisoners-of-war on one side being slaughtered in contravention of 
their rights as prisoners. We appeal to both countries to renew their 
commitment to the Charter and to end this bloody conflict, by 
complying with Security Council resolutions 514 (1982) and 522 
(1982). In doing so, they would ease the suffering of both their 
peoples, who have been the greatest losers in the confrontation.
One cannot help but wonder how many thousands of lives would have 
been saved, how much destruction averted and how much real 
development achieved had the Assembly's work on disarmament positive 
results rather than unmitigated failure. Much was expected from the 
second special session devoted to disarmament held earlier this year, 
particularly as tension heightened in so many parts of the world. Not 
least among those who had high expectations of the disarmament 
session were hundreds of thousands of young people all over the 
world. This summer they openly demonstrated in major cities, 
including here in New York, the seat of the United Nations. The 
protests of this generation against the continuous, unrelenting 
stockpiling of weapons have broken out like a rash. It is a rash of 
resistance, an epidemic of health in an otherwise unhealthy world. 
Many of those young people associate the failure to halt the arms 
race with the ineffectiveness of the Assembly, for in the creation of 
the United Nations did not Governments enshrine in the Charter a role 
for collective security? Did they not promise mankind to make the 
world a safe place in which to live? Did they not extend the hope of 
an enduring respite from the horrors of war?
A generation has come to maturity with conventional wars and the 
threat of nuclear war still menacing their lives. They are not 
content that it should remain so. They want a broader, more 
comprehensive response from Governments, and it is obvious that such 
a response must be practical steps to arrest the arms race and to 
devise a system of collective security which demands of each nation a 
commitment to the protection of mankind as a whole.
The arms race competes with development objectives. It not only robs 
the productive process of resources, it also deprives humanity of the 
funds needed to improve the quality of life. It not only creates 
international tension, it stagnates national economies.
There are shocking statistics available to all who would pay 
attention. Funds allocated for technical assistance to all developing 
countries for the next five years are less than will be spent on 
weapons in the next five days. Developing countries received 
approximately $20 billion in assistance from industrialized nations 
last year; this year the United States alone will spend $18 billion 
on exploring the military uses of outer space. Total military 
spending' last year was $700 billion. That sum totals more than the 
entire income of 1,500 million people living in the 50 poorest 
countries.
We should all consider what those funds would mean to the quality of 
life in developing countries if a portion were released for 
development assistance. Moreover, the rich nations should consider 
what effect the release of such funds would have on the productive 
sectors of their own economies, on jobs for their own young people 
and on health care for their old.
My delegation was pleased to see a report this week that the chairmen 
of the biggest corporations in the United States, including many of 
those that count on the Pentagon for their business, have called for 
a cut in military spending. Although their objective may be confined 
to narrow national concerns in the United States, it is at least an 
acknowledgement by a powerful group that military spending is not 
sacrosanct.
A halt to the arms race has become a matter for urgent global action in the cause 
of mankind's survival. The Assembly would fail to satisfy the noble 
ideals for which the United Nations was established if we turn a deaf 
ear to the eloquent calls for peace and a halt to the arms race that 
have echoed so profoundly across so many continents.
The depression of the 1930s and the Second World War were followed by 
unprecedented international co-operative efforts to reconstruct the 
world economy. The international economic order, which was 
established as a result of those efforts, can no longer cope with the 
realities of the 1980s, but the efforts which attended its creation 
are worthy of emulation. For it is a similar kind of international 
effort which our global community requires today, one which includes 
countries of the North and South, the East and West.
Such an effort must have as its goal a vision of how the world could 
be if there were a will by Governments to make it so. It should be a 
vision which acknowledges the pluralistic nature of our societies, 
accepts the inevitability of our economic interdependence and 
resolves that our children should inherit a peaceful and prosperous 
planet.
The Assembly is in a unique position to help mankind establish that 
vision, for the conditions outside this building-in the cities and 
rural dwellings of our many countries-demand urgent change. It is a 
task which should be embraced with alacrity, for future generations 
will judge us harshly if, despite our recognition of a need to act, 
we sacrifice long- term global well-being for short-term national 
gains. Antigua and Barbuda stands committed to help make such a 
vision a reality.
